DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 2, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wada et al (EP 2,975,717; hereinafter Wada; cited in the IDS).
	Regarding claim 1, Wada discloses a  cable trough (1) having a base (17), a plurality of sidewalls (9), a first open end and a second open end (see figure 1), each open end arranged for connection to the open end of another cable trough to form a cable trough system (see figures 9 and 10); wherein both the first open end and the second open end are provided with a multiway connector (see figure 1), the multiway connectors comprising both a groove (21) to receive the tongue (23) of another cable trough and a tongue (23) for insertion into the groove of another cable trough (see figures 9 and 10), whereby both ends are capable of connection to a male connector (3) of another cable trough, comprising a tongue, and capable of connection to a female connector (5) of another cable trough, comprising a groove (see figures 9 and 10).
	Regarding claim 2, Wada discloses the cable trough (1) wherein at both ends, the groove (21) of the multiway connector is arranged inboard of the tongue (23) of the multiway connector.
	Regarding claim 3, Wada discloses the cable trough (1) wherein the groove (21) of each multiway connector is provided in the upper side of the base (17).
	Regarding claim 4 Wada discloses the cable trough (1) wherein the grooves (21) are provided on the inside of the sidewall or plurality of sidewalls (see figure 5a).
Regarding claim 5 Wada discloses the cable trough (1) wherein the tongue (23) of each multiway connector is provided on the underside of the base (see figure 5b).
Regarding claim 6 Wada discloses the cable trough (1) wherein the tongues (23) are provided on the inside of the sidewalls (paragraph 0083).
Regarding claim 7 Wada discloses the cable trough (1) wherein the tongues (23) are provided at the extreme ends of the cable trough (see figures 5a and 5b).
Regarding claim 8 Wada discloses the cable trough (1) wherein the first end is provided with a male multiway connector (3) and the second end is provided with a female multiway connector (5), wherein a male multiway connector (3) has its tongue  (23) spaced further from its groove (21) than a female multiway connector (5) whereby the tongue (23) of a male multiway connector (3) can fit into the groove (21) of a female multiway connector (5).
Regarding claim 26, Wada discloses the cable trough (1), comprising a plurality of ribs (7) on the outer surface of the sidewalls, the ribs (7) capable of acting as handles to aid lifting and as anchors for ballast (see figure 1). 

4.	Claims 12, 16, 18 and 25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cavaney et al (US 5,469,893; hereinafter Cavaney).
	Regarding claim 12, Caveney discloses a kit of cable troughs (see figure 1) for forming a cable trough system (see figure 1), the kit comprising at least one first cable trough (40); and one or more of: (i) a second cable trough (40)  having at least two open ends wherein the first end comprises a female connector comprising a groove (see figure 1) and the second end comprises a male connector comprising a tongue; a third cable trough comprising a T-piece (10, see figure 4), having three open ends, each end comprising a male connector comprising a tongue (38) or female connector comprising a groove; and (iii) a fourth cable trough (90, see figure 10) comprising a junction box having at least four open ends (see figure 10), each end comprising a male connector comprising a tongue or female connector comprising a groove (see figure 10).
	Regarding claim 16, Caveney discloses the kit wherein the second cable trough (40) defined in (i) above is straight (see figure 1).
	Regarding claim 18, Caveney discloses the kit wherein the second cable trough (40) defined in (i) above has a female end identical to the female ends of the third cable trough (10, see figure 4) defined in (ii) above, or the fourth cable trough (90, see figure 10) defined in (iil) above (see figure 1).
	Regarding claim 25, Caveney discloses the kit wherein the tolerances of the tongues and grooves (see figure 1) are chosen to allow up to 20mm of movement between the male connector (38) and the female connector, to allow a degree of direction change between cable troughs (see figure 1) to account for slight deviations in the direction of tracks (see figure 1).

5.	Claims 27, 28 and 31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Carlson, Jr. et al (US 5,942,729; hereinafter Carlson).
	Regarding claim 27, Carlson discloses a lid (22) for a cable trough comprising a base (see figure 1), a plurality of sidewalls (28), a first open end and a second open end; the lid (10) arranged to be seated on the top of the sidewalls of the cable trough, (20) having an upper surface inclined towards two sides, away from a centreline, in order to aid drainage (see figure 1); wherein the lid (22) has a foot (34), or feet on its underside so as to allow one lid to be stacked stably on another for transportation, despite the inclined upper surface (see figure 1).
	Regarding claim 28, Carlson discloses the lid (22) wherein at least two feet are provided, one either side of the centerline (see figure 1).
	Regarding claim 31, Carlson discloses the lid (22) provided with connection means (36) for connecting to the sidewalls (26) of a cable trough (20), the connection means (36) being “ducks feet”, arranged to be inserted into slots (40; see figure 1) through the upper surface of the sidewalls and engaged underneath the upper surface of the sidewalls by sliding the lid longitudinally (see figure 1). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (EP 2,975,717; hereinafter Wada; cited in the IDS) in view of Caveney et al (US 5,469,893; hereinafter Caveney).
Regarding claim 9, Wada discloses the claimed invention except for the cable trough comprising bend or curve, whereby the open face of one open end is at an angle to the open face of the other open end. Caveney teaches a cable through (50-80, see figures 6-9) with a comprising bend or curve, whereby the open face of one open end is at an angle to the open face of the other open end (see figures 6-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Wada’s cable trough with a bend or curve as taught by Caveney to provide a cable trough that can guide cables around corners. 



7.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (EP 2,975,717; hereinafter Wada; cited in the IDS) in view of Bartholomew et al (US 5,639,048; hereinafter Bartholomew).
	Regarding claim 19, Wada discloses the claimed invention except for the cable trough, comprising a cable tie securing system integrally formed in its base and comprising a plurality of apertures arranged either side of a centreline of the trough and extending through its base, so as to receive a cable tie.  Bartholomew teaches a cable trough (20) with a cable tie securing system (33,34; see figures 3 or 6) integrally formed in its base (3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Wada with a cable tie securing system as taught by Bartholomew to provide means for securing the cables to the base. 
	Regarding claim 20, the modified Wada discloses the cable trough (see figure 1) each aperture (as taught by Bartholomew) extends through to the bottom of the trough and is angled or curved so as to guide a cable tie towards the centreline of the trough, below its base (as taught by Bartholomew, see figures 3 or 6).
	Regarding claim 21, the modified Wada discloses the cable trough (see figure 1) wherein the cable tie securing system (as taught by Bartholomew) comprises a guide arranged beneath the base of the cable trough to guide the cable tie (34, as taught by Bartholomew) from one aperture to the other aperture, the guide being a cover attached to the underside of the trough and having a channel which lines up with the exit of each aperture at the base, to form a smooth path between the entrances of the apertures in the upper side of the base (as taught by Bartholomew).

8.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (EP 2,975,717; hereinafter Wada; cited in the IDS) in view of Stewart (EP 1,807,918; cited in the IDS).
Regarding claim 22, Wada discloses the claimed invention except for the cable trough, comprising a plurality of pairs of slots (130) arranged in the base, and capable of allowing drainage and receiving a cable divider. Stewart teaches a cable trough with a plurality of slots (130) capable of drainage and receiving a cable divider (see figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Wada with a pair of slots arranged in the base capable of allowing drainage as taught by Stewart to provide means for draining any water or liquid inside the cable trough.
Regarding claim 23, the modified Wada discloses the cable trough (see figure 1), wherein the pairs of slots (130; as taught by Stewart) are arranged towards opposite ends of the cable trough and aligned with the axis between the two ends of the cable trough (as taught by Stewart; see figure 1).
Regarding claim 24, the modified Wada discloses the cable trough (see figure 1) wherein three pairs of slots (30; as taught by Stewart) are provided, arranged such that one is central and the others are either side of the central pair (as taught by Stewart; see figure 3).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pawluk (US 8,558,112), Kaplan (US 7,964,804), Caveney (US 7,825,342), Fox (US 7,034,227), Herzog et al (US 6,916,986), Ewer et al (US 6,909,044), VanderVelde (US 6,756,539), Ferris et al (US 6,708,918), McCord et al (US 6,284,975) and Nicoli et al (US 6,037,543) disclose a cable trough. 

10.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 4, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848